No. 04-00-00726-CV

Robert LIPO,

Appellant

v.

Susan REED, in her Official Capacity as Criminal District Attorney

of Bexar County, Texas
Appellee

From the 150th Judicial District Court, Bexar County, Texas

Trial Court No. 2000-CI-09200

Honorable Paul Andrew Mireles, Judge Presiding

PER CURIAM
Sitting:	Paul W. Green, Justice
		Sarah B. Duncan, Justice
		Karen Angelini, Justice
Delivered and Filed:	December 13, 2000
DISMISSED FOR LACK OF PROSECUTION
	On November 15, 2000 we ordered appellant to provide written proof to this court no
later than November 27, 2000 that either (1) the district clerk's fee has been paid or
arrangements have been made to pay the fee; or (2) appellant is entitled to appeal without
paying the fee.  Appellant was warned that if he failed to respond within the time provided,
this appeal would be dismissed for want of prosecution. See Tex. R. App. P. 37.3(b).
Appellant did not respond.
	Accordingly, the appeal is dismissed for lack of prosecution.  See Tex. R. App. P.
42.3(b-c).  Costs of the appeal are taxed against appellant.
							PER CURIAM
DO NOT PUBLISH